Citation Nr: 1132180	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-37 817 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of meningitis.

2.  Entitlement to service connection for residuals of meningitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from September 1986 to September 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board has determined that new and material evidence has been received by VA to reopen the previously denied claim.  The reopened claim is further addressed in the REMAND portion of the decision below and is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for meningitis was most recently denied by RO action in August 1998; following notice to the Veteran of the action taken and his appellate rights, he initiated an appeal, but did not perfect it.

2.  Since the RO's August 1998 decision, evidence received by VA was not previously before agency decision-makers, relates to an unestablished fact, and raises a reasonable possibility of entitlement to service connection for residuals of meningitis.  


CONCLUSIONS OF LAW

1.  The RO's decision of August 1998, denying service connection for meningitis, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  New and material evidence has been received by VA since entry of the August 1998 determination to reopen the previously denied claim for service connection for meningitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  Given the favorable disposition of the action here, which is not prejudicial to the veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Recently, the Court addressed the issue of what "a reasonable possibility of substantiating the claim" means.  Shade v Shinseki, 24 Vet. App. 110 (2010).  The court held that the post-VCAA version of 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim.  Rather the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of nexus could be established by providing a VA examination, which is part of VA's duty to assist.  The Court states that the intent of the regulations is to "enable" reopening rather than "preclude" it.  VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Id..

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).
Service connection for meningitis was denied by the RO in August 1998, when it was determined that the claimed disorder was not shown in service or thereafter.  Following notice to the Veteran of the denial action and his appellate rights, a timely appeal was initiated, but was not perfected.  Therefore the August 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302 (1998), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302 (2010).  There was no additional evidence submitted during the appeal period that needed to be considered by VA and was not.  38 C.F.R. § 3.156(b) (2010); see also King v. Shinseki, 23 Vet. App. 414 (2010).

Given the finality of the denial of service connection in 1998, the question at this juncture is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial. However, in this instance, the record includes previously unavailable medical records demonstrating postservice treatment for chronic meningitis, including a November 2001 hospitalization for meningitis, and medical documentation of a history of a total of three episodes of meningitis.  The Veteran also provided sworn testimony at an RO hearing in August 2007 that he was treated for meningitis or as if he had meningitis during an inservice hospitalization in 1989 at the Naval Hospital in Long Beach, California, including multiple spinal taps and quarantining for a 30-day period.  The testimonial evidence that the inservice symptoms, manifestations, and treatment mirrored postservice treatment for diagnosed meningitis and recurrences thereof is presumed credible per Justus v. Principi, 3 Vet. App. 510, 513 (1992), for the purpose of this limited inquiry.  In light of that testimony and medical evidence tending to identify chronic disability originating in service, the Board concludes that the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claims for service connection for residuals of meningitis, have been met.  To that extent, alone, the previously denied claim is reopened and such matter is further addressed in the Remand portion of the Board's decision.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156 (2010).



ORDER

New and material evidence having been received, the claim for service connection for residuals of meningitis is reopened, and to this extent the appeal is granted.


REMAND

Additional development is necessary with respect to the issue of entitlement to service connection for residuals of meningitis.  A VA medical examination and accompanying medical opinion is needed to ascertain whether chronic disability involving meningitis as an active or inactive process, or residuals of meningitis, are present and to ascertain the etiology of that disability.  38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Remand is required to effectuate the needed development actions.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

2.  Thereafter, afford the Veteran an examination for the purpose of determining the nature and etiology of his claimed meningitis, either as an active or inactive process, or residuals thereof.  The claims folder should be made available to the examiner in conjunction with the examination.  The examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth.  If meningitis or residuals of meningitis are diagnosed at any point since February 2006, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current meningitis or residuals of meningitis since February 2006, originated in or during service or is otherwise attributable to military service or any event in service.

The examiner is advised that the term, as likely as not, does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence as to find against such matter.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

3.  Lastly, readjudicate the reopened claim now on appeal and if the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran need take no action until he is notified.  He has the right to submit additional evidence and argument on the matter(s) the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional evidentiary and procedural development.  No inference as to the outcome of this matter should be drawn from the actions requested. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


